DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the methods of forming oil-entrapped bioactive powders of Claims 1, 2, 6, 8, 18, 20, 26, 29, and 31 in the reply filed on 20 December 2021 is acknowledged.
Further acknowledgement is made of applicants’ election of “fruits or vegetables containing polyphenols” as the “second biomass” of Claim 6, and DHA as the active agent to be encapsulated in replies filed 20 December 2021 and 24 March 2022.

Status of the Claims
Claims 1, 2, 6, 8, 18, 20, 26, 29, 31, 36, 38, 53-58, and 77-79 are pending.
Claims 36, 38, 53-58, and 77-79 are withdrawn from consideration as directed to non-elected inventions.
Claims 1, 2, 6, 8, 18, 20, 26, 29, and 31 are presented for examination and rejected as set forth below.

Priority
The instant application is a National Stage entry of International application PCT/AU2019/050079 filed 1 February 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 related to Australian national application 2018900326 filed 2 February 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 18, 20, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtali (U.S. PGPub. 2006/0286205).
Applicants claims are directed towards methods of producing powdered compositions of encapsulated bioactive agents, whereby an aqueous composition of protein and carbohydrate is obtained from a single species, oil is added to that mixture, an emulsion is from the mixture containing the bioactive agent, and producing a powder from this emulsion.  Dependent claims place further limitations on, for example, the oil content of the emulsion prior to powder formation, additional components to be incorporated into the emulsion prior to powder formation, the identity of the bioactive agent, processing steps used to pretreat the biomass, the identity of the biomass to be used in the process, the oil to be used, the nature of the post-emulsification treatment.
Fichtali describes methods of forming biomass emulsions to encapsulate active agents such as polyunsaturated fatty acids.  (Abs., [0054]).  Fichtali indicates that these methods include hydrolyzing a biomass and emulsifying the biomass to for a stable product.  [0015].  Fichtali states that the emulsified biomass may be further processed to provide a dried powder by employing, among others, the spray drying step of Claim 31.  [0016; 0030].  Fichtali indicates that the hydrolyzing step to provide the biomass for emulsification may include the enzymatic treatment of the biomass, addressing Claim 18.  [0018; 0031].  The biomass to be treated may be selected from any of a variety of sources, including but not limited to algae, protists, bacteria, fungi, or plants such as canola of Claim 20.  [0025-26].  While Fichtali describes the DHA of each of Claims 8 and 26 as a particularly preferred nutrient for encapsulation by this method, [0028; 0056], Fichtali indicates that any nutrient, including polyphenols, may be encapsulated by this process.  [0055].  Fichtali indicates that oils, as well as other active agents or nutrients such as polyphenols, may be incorporated into the emulsion to enrich or alter the composition of the final products obtained.  [0055-56; 0067].  While Fichtali does not specify, for example, the oil content of the emulsion prior to drying as is recited by Claim 2, Fichtali does indicate that the amount of oil present in the emulsion determines whether the composition is water-in-oil (between 80-90% oil), or water-in-oil (containing between 30-99% water, with the balance either oil or solids).  [0054].  A person of ordinary skill in the art would reasonably have expected that the amounts of oils present in the emulsion prior to drying are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Fichtali.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of combining a DHA containing plant biomass with water to provide an aqueous mixture for enzymatic treatment, then emulsification with defined quantities of oils to provide an emulsion for subsequent drying, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of combining a DHA containing plant biomass with water to provide an aqueous mixture for enzymatic treatment, then emulsification with defined quantities of oils to provide an emulsion for subsequent drying from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.

Claims 1, 2, 6, 8, 18, 20, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtali as applied to Claims 1, 2, 8, 18, 20, 26, and 31 above, and further in view of Mora-Gutierrez (7,118,688).
Fichtali describes methods of providing PUFAs such as DHA encapsulated within biomass derived components comprising combining a DHA containing plant biomass with water to provide an aqueous mixture for enzymatic treatment, then emulsification with defined quantities of oils to provide an emulsion for subsequent drying to a powder.  However, despite indicating that additional nutrients such as polyphenols may be incorporated into such processes, Fichtali does not described incorporating polyphenols obtained from fruits or vegetables as the source of additional polyphenol nutrients.
This is cured by the teachings of Mora-Gutierrez, which indicates that polyphenol-rich extracts from a variety of plant sources are known to extend shelf life of products via their known capacity to serve as antioxidants.  (Col.2, L.40-44).  The fruit of Solanum melongena is described as a particularly useful source of polyphenol antioxidants.  (Col.4, L.30-31).
It would have been prima facie obvious for one having ordinary skill in the art to have used the fruit of Solanum melongena as the additional biomass for providing polyphenols according to the teachings of Fichtali.  This is because Fichtali describes incorporating polyphenols as nutrients into the dried emulsions described therein, and Mora-Gutierrez describes the fruit of Solanum melongena as a known biomass for providing polyphenols.  It is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Furthermore, as Mora-Gutierrez indicates that these polyphenols would be expected to extend the shelf life of products into which they are incorporated, the art provides an indication that some benefit would be achieved by the combination proposed.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).

Claims 1, 2, 6, 8, 18, 20, 26, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fichtali and Mora-Gutierrez as applied to Claims 1, 2, 6, 8, 18, 20, 26, and 31, above, and further in view of Augustin (U.S. 7,374,788).
Fichtali and Mora-Gutierrez, discussed in greater detail above, suggest processes of obtaining powdered encapsulated nutrients including fruit-derived polyphenols and biomass-derived PUFAS including DHA by combining a DHA containing plant biomass with water to provide an aqueous mixture for enzymatic treatment, then emulsification with defined quantities of oils to provide an emulsion for subsequent drying.
However, neither Fichtali nor More-Gutierrez describe a step whereby the emulsion or suspension is heated.
This is addressed by the teachings of Augustin, which indicates that the spray-drying processes described by Fichtali as the means of obtaining the powder from the emulsions formed are known to include steps whereby emulsions encapsulating polyunsaturated fatty acids are spray-dried by preheating an emulsion to 60C, then passing the preheated emulsion through an atomizer whereby the inlet and outlet air temperatures are 180C and 80C, respectively.  (Col.4, L.59-64).
It would have been prima facie obvious for one having ordinary skill in the art to have heated the emulsions during the process of spray drying a polyunsaturated fatty acid emulsion according to the teachings of Fichtali.  This is because Fichtali describes spray-drying as a means of obtaining the encapsulated powders described, and Augustin describes spray-drying processes for obtaining powdered PUFA emulsions which incorporate post-treatment heating per the requirements of Claim 29.  The heating step claimed therefore appears to be little more than the predictable use of prior art elements according to their established functions, and obvious as a result.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613